Citation Nr: 1754646	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a crushed foot injury to the left foot (left foot injury).

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1961 to December 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a June 2014 decision, the Board denied the claim of entitlement to an increased initial evaluation for the service-connected left foot injury, and remanded claims of entitlement to an earlier effective date for the grant of service connection for the left foot injury and entitlement to service connection for BHL and tinnitus.  

The Veteran appealed the June 2014 decision to the United States Court of Appeals for Veterans Claims (the Court), wherein the parties filed a Joint Motion for Partial Remand (JMR) to vacate the portion of the June 2014 Board decision denying an increased initial evaluation for the service-connected left foot injury.  The Veteran also argued that the Board erred by not inferring a claim of entitlement to a TDIU in the June 2014 decision. The Court granted the Motion for Partial Remand in August 2015 and remanded the Veteran's increased initial disability claim for the left foot injury and the TDIU claim for further development.

One week prior to the Court order granting the JMR, still in August 2015, the Board denied the claim for an earlier effective date for the grant of service connection for the service-connected left foot injury and remanded the claims of entitlement to service connection for BHL and tinnitus.  

Thereafter, in January 2016, the Board remanded the claims of entitlement to an increased initial rating for service-connected left foot injury and entitlement to a TDIU.  

All claims are back before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for all claims for additional development and to ensure that there has been substantial compliance with the prior Court and Board remands.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  A Board or Court remand confers on the Veteran the right to compliance with the remand orders, as a matter of law.  Stegall v. West, 11 Vet. App. 268 (1998).

BHL and tinnitus

Regarding the Veteran's claims of entitlement to service connection for BHL and tinnitus, a clarifying opinion is required on remand.  

The Veteran claims he has BHL as a result of noise exposure sustained during his military service.  During a November 2011 VA examination, he reported that he fired eight inch howitzer cannons.  Though he was issued hearing protection during his service, the Veteran reported that protection was not used while firing artillery.  The Veteran also mentioned that he was exposed to noise from rifle fire.  

By way of history, the Veteran's service treatment records document a normal whispered voice test at the Veteran's induction examination conducted in September 1961.  At his September 1963 separation physical, the Veteran exhibited puretone thresholds, in decibels, as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
0
0
N/A
LEFT
N/A
5
5
0
N/A

In the examination, and in the contemporaneous report of medical history, the Veteran denied having ear trouble or hearing loss.  

VA provided an examination for BHL and tinnitus in November 2011.  The Veteran reported having difficulty hearing in both ears, particularly when in a larger building, and having difficulty hearing voices, mostly women's voices.  Regarding the onset of hearing loss, the Veteran stated that he started having to tell people to be louder approximately 20 years earlier.  The Veteran reported having temporary hearing loss lasting two to three hours following the firing of an eight inch cannon during service.  He also reported having vertigo or dizzy spells, but only when he was not on solid ground.  Regarding tinnitus, the Veteran reported having occasional and intermittent ringing in his ears.  Episodes of tinnitus would last approximately one to two days.  The Veteran reported that his tinnitus started approximately 10 to 15 years earlier.  However, he indicated that tinnitus may have been present earlier and that he did not pay attention to it.  At that time, diagnoses of tinnitus and BHL were rendered.  The Veteran's puretone thresholds met the diagnostic criteria for BHL for VA purposes.  See 38 C.F.R. § 3.385 (2017).  

After reviewing the Veteran's claims file, the examiner concluded that the Veteran's BHL and tinnitus were not caused by or a result of his history of military noise exposure.  The examiner provided a few reasons for his opinion.  First, the examiner noted that the Veteran's service treatment records showed that he left service with normal bilateral hearing sensitivity, shown by the September 1973 separation examination.  Second, the examiner noted that there was no statistically significant decrease in bilateral hearing sensitivity during military service.  The records were silent of any head injury, acoustic trauma, hearing loss, tinnitus, or ear conditions during military service.  Third, the Veteran had denied having ear trouble or hearing loss on his September 1963 Report of Medical History for separation.  Fourth, to the extent the Veteran did report having hearing loss after being near active artillery, such hearing loss was only temporary in nature.  The examiner noted that research studies had shown that hazardous noise exposure has an immediate effect on hearing, and the effect is usually temporary at first.  Hearing loss did not have a delayed onset, nor is it progressive or cumulative.  Fifth, any tinnitus the Veteran may have had during military service was only temporary in nature.  The examiner cited a study in explaining that brief spontaneous tinnitus, lasting seconds to minutes, is a nearly universal sensation.  Temporary tinnitus, lasting hours, occurs routinely after noise exposures that are sufficiently intense and/or prolonged to caused temporary injury to the ear.  Sixth, according to cited medical literature, noise seldom causes a permanent tinnitus without also causing hearing loss.  Seventh, hearing loss is the most common cause of tinnitus.  The examiner noted that the greater the hearing loss the greater the possibility of one experiencing tinnitus.  

Eighth, the examiner noted that the current audiology examination showed bilateral high-frequency sensorineural hearing loss.  The nature, degree, and audiometric configuration of his hearing loss were consistent with a significant history of noise exposure.  The examiner cited the medical literature as well as OSHA regulations in noting that the degree in noting that the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure.  The examiner noted that the Veteran had 40 years of occupational noise exposure as a factory worker as well as recreational noise exposure to firearms while bird hunting.  This history fully accounted for the Veteran's bilateral hearing loss and tinnitus.  Ninth, according to medical studies, the Veteran's two years of military service put him as an 11.5 percent probability of having hearing loss caused by military noise exposure.  The examiner reiterated that it was much more likely that his hearing loss was from his 40 years of factory work in civilian life.  Tenth, the examiner noted that there was no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  Tinnitus has an immediate onset after significant noise exposure.  Eleventh, and last, the examiner noted that the Veteran had reported having some family history of hearing loss during the examination.  According to medical literature, most hearing loss developed gradually during middle or old age, without any identifiable cause or association other than advancing years.  Epidemiologic studies showed that presbycusis is the most prevalent cause of tinnitus followed by excessive noise exposure.  

The Board notes that this opinion is extremely thorough.  However, in May 2015 and January 2017 submissions, the Veteran's representative cited to a May 2010 study, which was conducted subsequent to all studies cited by the November 2011 VA examiner, that showed that there is long term permanent residuals from noise induced exposure such as the trauma suffered by the Veteran while he was on active duty.  The representative also noted that a myriad of current research and studies demonstrates that hearing loss is often manifested until many years after noise exposure, and may develop gradually so that people may lose a significant amount of hearing before becoming aware of its presence.  The representative's argument and cited research is in conflict with the findings of the VA examiner in November 2011, who denied that delayed onset hearing loss existed.  Absent further clarification from a medical professional, the Board is unable to render a decision on the matter of service connection for BHL.  

Further, though the evidence submitted in May 2015 and January 2017 does not bear directly on the Veteran's claim of entitlement to service connection for tinnitus, the VA examiner noted that tinnitus is most often associated with BHL.  Thus, a new theory of entitlement has been raised by the record insofar as tinnitus may be secondarily related to the Veteran's BHL.  Therefore, the Board finds that the issue of entitlement to service connection for tinnitus is inextricably intertwined with the Veteran's claim for service connection for BHL.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one cannot be rendered until a decision on the other issue has been rendered).

Residuals of a crushed foot injury to the left foot

Regarding the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for residuals of a crushed foot injury to the left foot, as noted by the Board in January 2016, and as noted by the parties in the August 2015 JMPR, the Veteran has contended that limitation of motion in his left ankle should be compensated as part of his service-connected left foot disability.  The January 2016 Board remand directed that the Veteran be afforded a VA examination to determine the severity and manifestations of his service-connected left foot disability.  The Board particularly directed the examiner on remand to opine as to whether the Veteran's left foot disorders were moderate, moderately severe, or severe, as well as provide an opinion as to whether any symptoms of the left foot, to include limitation of motion of the ankle, are caused by the Veteran's left foot disorder.  

VA provided an examination for the left foot in March 2017.  After diagnosing minimal degenerative changes of the left foot, the examiner opined that it was less likely than not related to residuals of a left foot crush injury.  The examiner opined that the changes were more likely than not related to the natural aging process.  This opinion is not responsive to the directives in the January 2016 Board remand.  The examiner was to determine whether left ankle limitation of motion, identified in the 2012 VA examination, is caused by or a symptom of the Veteran's service-connected left foot injury.  The March 2017 examination is therefore not compliant with a prior Board remand.  Therefore, a remand is again required for this claim in order to obtain a compliant examination and opinion.  See Stegall.  

Even if the March 2017 examination was compliant with the prior Board and Court remands, a remand would nevertheless be necessary for the issuance of a Supplemental Statement of the Case (SSOC), as an SSOC was not issued after the most recent Board remand.  38 C.F.R. § 19.31(c) (2017).  

TDIU

Finally, remand is required for the Veteran's claim of entitlement to a TDIU for the issuance of a Statement of the Case (SOC).  The January 2016 Board remand directed, in part, that such development be completed for the Veteran's claim.  As an SOC has not been issued, remand is yet again required to ensure compliance with the prior Court and Board remands.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include any supplemental records from Dr. HS.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral hearing loss and tinnitus.  The entire claims file mist be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss had onset in, or was otherwise caused by, the Veteran's military service, to include conceded noise exposure therein.  The examiner must specifically address the medical studies cited to by the Veteran's representative in the May 2015 and January 2017 submissions indicating that there is long term permanent residuals from noise exposure such as the trauma suffered by the Veteran while he was on active duty, and that hearing loss may manifest until many years after exposures or may develop so gradually that a significant amount may be lost before a person is aware of hearing loss.

b.  If it is found that the Veteran's bilateral hearing loss is etiologically related to acoustic trauma sustained during his military service, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that tinnitus is proximately due to or the result of, or aggravated by (permanently worsened), the Veteran's bilateral hearing loss. 

c.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that tinnitus had onset in, or was otherwise caused by, the Veteran's military service, to include conceded noise exposure therein.  

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the severity and manifestation of his service-connected left foot injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  The examiner must report all signs and symptoms necessary for rating the left foot disability according to the relevant Disability Benefits Questionnaire.  

a.  The examiner must also opine as to whether the Veteran's foot disorder symptoms are moderate, moderately severe, or severe.  

b.  The examiner must also opine whether any symptoms of the left lower extremity, to include limitation of motion, are caused by the service-connected left foot disorder.  If so, the examiner must report the nature and severity of each of the related left foot symptoms.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Issue a SOC which addresses the issue of entitlement to a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects an appeal.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




